Citation Nr: 1825601	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-36 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for depression.

3.  Entitlement to an initial rating in excess of 10 percent for asbestos pleural plaques.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

This appeal is remanded to the Agency of Original Jurisdiction (AOJ).


REMAND

An October 2017 private medical examination indicates that the Veteran is receiving Social Security Disability Insurance (SSDI) benefits.  These records should be obtained.  

VA examinations and opinions are also needed to adjudicate the claims. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. The RO should request the Social Security Administration to furnish a copy of the decision awarding disability benefits and the evidence on which that grant was based.    

2. Schedule the Veteran for an appropriate examination to determine the nature and etiology of the sleep apnea and depression disorders. The examiner(s) should provide opinion as to whether the Veteran's claimed disorders are more likely than not related to his military service; and whether it is at least as likely as not (that is, a probability of 50 percent or better) that sleep apnea and/or depressive disorder are caused or aggravated by the Veteran's service-connected asbestos pleural plaques. See Allen v. Brown, 7 Vet. App. 430 (1995). A complete rational for any opinion expressed should be included in the report. The examiner should comment on the medical opinions provided by the Veteran's attorney in October 2017 as well as statements of the Veteran.

3. Schedule an appropriate VA examination to determine the severity of the Veteran's service-connected asbestos pleural plaques. All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail. If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

4. Then readjudicate the claims.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




